 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff CRIMINAL 18-0176-01CCC

VS

1) JOSE GABRIEL SANTANA
ROBLES

Defendant

 

 

ORDER

Having considered the Report and Recommendation filed on June 14,
2019 (d.e. 76) on a Rule 11 proceeding of defendant [1] José Gabriel Santana
Robles before U.S. Magistrate-Judge Bruce J. McGiverin on June 5, 2019, to
which no objection has been filed, the same is APPROVED. Accordingly, the
plea of guilty of defendant is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.

This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since June 5, 2019. The sentencing
hearing is set for SEPTEMBER 3, 2019 at 1:30 PM.

The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer’s comments on

them, as required by Fed. R. Crim. P. 32(g). The party that raised the

 
 

CRIMINAL 18-0176-01CCC . 2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.

SO ORDERED.

At San Juan, Puerto Rico, on 7/3 2018.

 

CARMEN CONSUELO CEREZO
United States District Judge

 
